Case: 3:20-cv-00463-WHR-MRM Doc #: 16 Filed: 04/21/21 Page: 1 of 2 PAGEID #: 74



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 DEONTE SNOWDEN,
              Petitioner,
        v.                                    Case No. 3:20-cv-463

  ED SHELDON, WARDEN, Allen                   JUDGE WALTER H. RICE
  Correctional Institution,
              Respondent.




        DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
        JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #13);
        OVERRULING PETITIONER'S MOTION TO AMEND OR MAKE
        ADDITIONAL FINDINGS (DOC. #7); DENYING CERTIFICATE OF
        APPEALABILITY AND LEAVE TO APPEAL IN FORMA PAUPERIS;
        JUDGMENT TO ENTER IN FAVOR OF RESPONDENT AND AGAINST
        PETITIONER; CASE TO REMAIN TERMINATED ON DOCKET




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #13,

filed on February 24, 2021, as well as upon a thorough de novo review of this

Court's file and the applicable law, the Court ADOPTS said judicial filing in its

entirety. Although Petitioner was notified of his right to file Objections to the

Report and Recommendations, and of the consequences of failing to do so, and

was granted an extension of time, no Objections were filed within the time

allotted.
Case: 3:20-cv-00463-WHR-MRM Doc #: 16 Filed: 04/21/21 Page: 2 of 2 PAGEID #: 75



      For the reasons discussed by Magistrate Judge Merz, the Court OVERRULES

Petitioner's Motion to Amend and/or Make Additional Findings, Doc. #7.

      Given that Petitioner has not made a substantial showing of the denial of a

constitutional right and, further, that the Court's decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court's

decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

      Judgment will be entered in favor of Respondent and against Petitioner. The

captioned case shall remain terminated on the Court ' s docket.




Date: April 20, 2021
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           2
